DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-7 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0302953) in view of Xu (US 2020/0089857) and further in view of Byeon et al. (WO 2018/026163 A1)*.
*For translation purposes the examiner will refer to the US equivalent document US 2021/0382570 A1).

Regarding claim 1, Lee et al. disclose a display device comprising a display module, the display module comprising:
a metal middle frame (Figure 11, 401 and paragraph [0085]);
a display panel disposed in the metal middle frame (Figure 11, 100), wherein a function area is defined on a top surface of the display panel (Figure 11, function area is 
a sensing assembly, disposed between the function area of the display panel and the metal middle frame (Figure 11, 301), and comprising at least a fingerprint identification module (Figure 11, 320) and a pressure sensing module (Figure 11, 350/FS1 and paragraph [0100].).
Lee et al. fail to teach wherein the function area is defined on a lower part of the top surface of the display panel, and wherein the fingerprint identification module identifies a fingerprint of a user such that a home screen is unlocked or a payment function is performed upon a condition that the pressure sensing module senses a first force applied on the function area, and the display device switches from an application screen to the home screen upon a condition that the pressure sensing module senses a second force applied on the function area.
Xu disclose wherein a function area is defined on a lower part of a top surface of the display panel (Figures 12A-12C and 15A-15C shows that a function area is defined on the entire display area and thus is defined on a lower part of the top surface.), and
wherein a fingerprint identification module identifies a fingerprint of a user such that a home screen is unlocked or a payment function is performed upon a condition that a pressure sensing module senses a first force applied on the function area (Figures 15A-15C and paragraph [0178], a payment function when a first force is applied to the function area.), and a display device switches from an application screen to a home screen upon a condition that the pressure sensing module senses a second force applied on the function area (Figures 12A-12C and paragraph [0173], display switches 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the functionality teachings of Xu in the display device taught by Lee et al.  The motivation to combine would have been in order to increase the functionality and ease of use of the display device and thus improve user experience to a greater extent (See paragraph [0003] of Xu).
Lee et al. and Xu fail to teach wherein the first force and the second force are different.
Byeon et al. disclose wherein a first function is performed upon a condition that a pressure sensing module senses a first force applied on a function area, and wherein a second function is performed upon a condition that a pressure sensing module senses a second force applied on the function area, wherein a first force and a second force are different (Figure 8 shows a function area on a lower part of the top surface of the display panel, and Figures 10A shows that different functions office based on different pressures. See paragraphs [0114]-[0117].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the pressure teachings of Byeon et al. in the display device taught by the combination of Lee et al. and Xu such that the first pressure and the second pressure for the payment function and the home screen, respectively, would be different.  The motivation to combine would have been in order to provide continuous usability while improving the process of determining the user’s intent for executing different functions (See paragraphs [0005] and [0011] of Byeon et al..).

Regarding claim 2, Lee et al., Xu and Byeon et al. disclose the display device according to claim 1, wherein one side of the fingerprint identification module is attached to a bottom surface of the display panel (Lee et al.: Figure 11 shows 320 is on an underside of 100), and the pressure sensing module is disposed at the other side of the fingerprint identification module (Lee et al.: Figure 11 shows 350/FS1 is on the other side of 320).

Regarding claim 3, Lee et al., Xu and Byeon et al. disclose the display device according to claim 2, wherein the pressure sensing module is a capacitance type pressure sensor (Lee et al.: Paragraph [0087]).

Regarding claim 4, Lee et al., Xu and Byeon et al. disclose the display device according to claim 3, wherein the pressure sensing module is disposed on a surface of the metal middle frame (Lee et al.: Figure 11 shows that 350 is on a surface of 401 [with AG between them].), and a gap exists between the pressure sensing module and the fingerprint identification module (Lee et al.: Figure 11 shows there is a gap between 320 and 350.).

Regarding claim 5, Lee et al., Xu and Byeon et al. disclose the display device according to claim 3, wherein the pressure sensing module is attached to the other side of the fingerprint identification module (Lee et al.: Figure 11 shows 350 is attached to 

Regarding claim 11, Lee et al., Xu and Byeon et al. disclose the display device according to claim 1, wherein the display device enables a background application manager upon a condition that the pressure sensing module determines that the second force is applied on the function area for a first duration (Xu: Paragraphs [0126]-[0127], an authentication gesture, which can be a duration touch [force applied for a first duration], is used to trigger a collection module to collect a fingerprint, which is enabling a “background application manager” since the fingerprint collection and determination will allow or deny access to applications, i.e. manages the applications in the background.).

Regarding claim 12, Lee et al., Xu and Byeon et al. disclose the display device according to claim 1, wherein the first force is less than the second force (Xu: As shown in Figures 15B and 12B both the first force and the second force merely need to be above a threshold to activate the situations as claimed in claim 1, and thus the second force applied can be significantly above the threshold and the first force could be just barely above the threshold, which thus would make the first force applied less than the second force applied.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0302953) in view of Xu (US 2020/0089857) and further in view of Choi et al. (US 2019/0197281).

Regarding claim 6, Lee et al., Xu and Byeon et al. disclose the display device according to claim 2.
Lee et al., Xu and Byeon et al. fail to teach wherein the pressure sensing module is a resistance type pressure sensor.
Choi et al. disclose wherein a pressure sensing module is a resistance type pressure sensor (Paragraph [0386]).
Thus Lee et al., Xu and Byeon et al. contained a device which differed from the claimed device by the substitution of the pressure sensing module.
Choi et al. teaches the substituted resistance type pressure sensor, and the function was known in the art to detect pressure.
Lee et al., Xu and Byeon et al.’s pressure sensing module could have been substituted with the resistance type pressure sensor of Choi et al., and the results would have been predictable and resulted in detecting pressure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7, Lee et al., Xu, Byeon et al. and Choi et al. disclose the display device according to claim 6, wherein one side of the pressure sensing module is attached to a surface of the metal middle frame, and the other side of the .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
28 February 2022